Citation Nr: 1713646	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1968 to April 1970, with service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 50 percent evaluation for PTSD.  

By way of background, in June 2014 the Board remanded the Veteran's claim as well as a claim for a total rating based on individual unemployabilility (TDIU) to the RO for additional evidentiary development.  In an August 2016 rating decision, the RO granted TDIU effective January 16, 2009.  The Veteran has not disagreed with this decision, and the issue of TDIU is no longer in appellate status.  The RO also granted an increased evaluation to 70 percent for PTSD, effective January 16, 2009, his original date of claim for an increased evaluation.  As the highest possible rating for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to April 17, 2012, the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

2.  Effective April 17, 2012, to April 23, 2012, the impairment from the Veteran's PTSD was manifested by total social and occupational impairment.

3.  Since April 24, 2012, the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.
CONCLUSIONS OF LAW

1.  Prior to April 17, 2012, the criteria for an evaluation higher than 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  Effective April 17, 2012, to April 23, 2012, the criteria for an evaluation of 100 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  Since April 24, 2012, the criteria for an evaluation higher than 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In June 2014, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The Board also instructed the AOJ to obtain updated VA treatment records from May 2011 to present.

In May 2016, the AOJ provided the Veteran with a VA examination for his service-connected PTSD.  The May 2016 VA examination report included all findings requested by the Board.  The AOJ also obtained updated VA treatment records from May 2011 to the present.  In an August 2016 rating decision and an August 2016 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claim for entitlement to an increased rating for his service-connected PTSD.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, Social Security Administration (SSA) disability records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA mental health examinations in February 2009, February 2010, and May 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

III.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.
	Factual Background

Here, an August 2016 rating decision granted an increased evaluation of 70 percent for PTSD, effective January 16, 2009, the original date of claim for an increased evaluation.  Therefore, the question is whether an increased evaluation in excess of 70 percent is warranted for the entire period on appeal.

VA treatment records show that the Veteran received regular treatment between August 2008 and March 2011.  Throughout his treatment, the Veteran consistently reported difficulties sleeping.  He experienced frequent nightmares and dreams, which resulted in difficulties going to and maintaining sleep.  He also regularly reported having flashbacks to his experience in the military.  The doctor reported that the Veteran denied experiencing delusions and hallucinations.  However, in August 2008 VA treatment records, the Veteran reported on two occasions, once several years prior and once nine months prior, thinking he heard something in his attic and had the strong feeling that there was an enemy in his attic.  Both times he retrieved his pistol to investigate.  The doctor noted that the description sounded illusory in nature.  In a letter dated in December 2010, it was noted that at a certain point, the Veteran's guilt had reached "delusional proportions."

VA treatment records show that the Veteran was consistently assessed as having normal psychomotor activity; being cooperative; having linear and appropriate thought process; being oriented to person, place, time, and situation; having intact memory; good concentration; good impulse control; good insight; and intact ability for abstract thought.  The Veteran was consistently well groomed, with the exception of December 2010.  In VA treatment records of that date, it was reported that the Veteran's hygiene had deteriorated, he was unshaven and his clothing was askew.  It was noted that the Veteran's mother had recently died, and the Veteran's appearance was consistent with increased stress.

The Veteran reported that he was socially isolated.  Likewise, the Veteran was consistently noted to have had limited interests and was isolative, had a limited social circle, but got out of house.  In a November 2008 VA treatment record, the Veteran reported he had visited with his son and attended a couple of social events.  In a VA treatment record dated in February 2009, the Veteran reported that he talked to his sons on the phone and had two friends, one of whom he spoke to almost daily.  In a VA treatment record dated in April 2009, the Veteran reported that a pending divorce from his wife had been finalized.  He reported that he had been attending church functions frequently and revival nightly.  He also noted that he had a neighbor who had been supportive, walking with the Veteran on the rail trail on a daily basis.  The Veteran stated that he had been going to his neighbor's son's baseball games.  However, in a VA treatment record dated in April 2010, the treating doctor noted that the Veteran was withdrawing from friends/family/society, but stated it was difficult to tell if this was an increase as the Veteran was always reclusive.  In another April 2010 treatment record, the Veteran described himself as fairly isolated.  In a letter dated in December 2010, it was reported that the Veteran spends the majority of his time isolated in his home or in a strict set of activities with well-known associates.

The Veteran consistently reported that he had thoughts about committing suicide, which worsened at times.  In an August 2008 VA treatment record, the Veteran stated that he had no attempts historically at suicide, but had come close "years ago."  In a VA treatment record dated in April 2010, the Veteran reported that immediately after returning from a visit to his mother's, he had his pistol out of the closet and had thoughts about doing himself in, but he stated his dog would be lonely and he would not want to do that to his sons.  In a VA treatment record dated in May 2010, the Veteran reported that he still had thoughts of suicide, but denied making plans.  The Veteran was offered the possibility of elective hospitalization for his safety; however, he refused.  In a letter dated in December 2010, a VA doctor stated that during a lengthy period the Veteran had thoughts about suicide that were most concerning.  In a VA treatment record dated in July 2009, the Veteran's suicide risk was rated as low.  In VA treatment records dated in August 2008, April 2010, and March 2011, the Veteran's suicide risk was rated as medium.

In a February 2009 VA examination the Veteran stated, "[t]wo weeks ago, I was going to commit suicide."  The Veteran reported that he had not committed suicide because of the impact it would have on his children.  He also stated that he was experiencing significant depression, anxiety, and mood changes.  
During the VA examination, the Veteran stated that he was getting three to five hours of sleep each night and was experiencing nightmares several times per week, which caused him to awaken.  The Veteran described waking up at three a.m. and thinking someone was in his attic.  He reported hearing sounds at home, but acknowledged that they were likely household sounds, and stated that he felt safe at home.  He also reported daily intrusive thoughts, but denied flashbacks.  

The Veteran stated that he did not like to be around people, and when he was in a crowd he experienced anxiety and needed to leave.  He reported that his sons complained that he was isolating from them, and that his wife had said the same.  The Veteran stated that he had two friends that he talked to weekly, but did not generally go out and do things with them.  He also reported difficulties with anger control, and recounted that two years prior he had choked a coworker on the job.  Further, the Veteran reported significant dysphoria, anergia, anhedonia, and feelings of hopelessness and helplessness.  He reported no current suicidal ideation but passive thoughts of death.  He reported no homicidal ideation or plan.  He retired from the post office as a letter carrier.  The Veteran reported that he did well on the job but did have frequent altercations with coworkers; however, he stated he only had that one physical altercation.  The examiner concluded that the Veteran was capable of performing his activities of daily living.

The examiner noted that the Veteran was alert and oriented to personal information, place, and time, and was capable of performing his activities of daily living and did these routinely and independently.  It was also noted that the Veteran provided an accurate history, showed adequate insight, and had normal response latencies.  The Veteran had adequate attention and was not distractible, and his speech was spontaneous, and fluent, with no paraphasias.  The Veteran's immediate, recent, and remote memory were within normal limits, he was logical and goal oriented, and had no evidence of disorder in thought process or content.  The Veteran had good eye contact, did not have pressured speech, grandiosity, irritability, or restlessness.  It was noted that the Veteran showed blunted affect.

The Veteran was diagnosed with moderate to severe chronic PTSD, and assigned a GAF score of 48.  The examiner opined that the Veteran was, at that time, experiencing a moderate to severe degree of impairment in social functioning and a moderate degree of impairment in occupational functioning, noting that the Veteran's overall level of disability was moderate.

In SSA records dated in June 2009, the Veteran reported that did not like to be around crowds of people and did not want to be around people.  He reported that his illness had affected his ability to get along with others.  The Veteran stated that he sometimes forgot what he had just done and, when starting a task, would have to stop and try to remember if he had already completed it.  He reported flashbacks about his military service.  The Veteran stated that he had no problem with personal care, prepared his own meals, did not need help or encouragement to do house and yard work, and went outside once or twice daily.

In an SSA mental residual functional capacity assessment, dated in July 2009, the Veteran was assessed as moderately limited in his ability to understand and remember detailed instructions, carry out detailed instructions, maintain attention and concentration for extended periods, perform activities within a schedule, maintain regular attendance and be punctual within customary tolerances, complete a normal work day and workweek without interruptions from psychologically based symptoms and perform at a consistent pace without an unreasonable number and length of rest periods, and interact appropriately with the general public.  Otherwise, the Veteran was assessed as not significantly limited.  It was noted that due to PTSD, the Veteran may have difficulty with complex tasks but should be able to attend to and perform simple unskilled work for reasonable periods of time without special supervision.  The assessment noted that the Veteran could attend work regularly, needing to miss no more than an occasional day due to his mental illness.  It was further reported that he could accept supervision, but may not be suited for all forms of work with the general public, could use public transportation, and make work-related decisions.  

In an SSA psychiatric review, dated in July 2009, the Veteran was found to have had mild restriction of activities of daily living, mild difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence, or pace, and no episodes of decompensation of extended duration.  It was noted that the Veteran's son, in a telephone call, explained that the Veteran has season tickets to football games and goes with friends, and that he does his own shopping and cooking.  The Veteran's son stated that the Veteran has projects around the house, and his temper has improved since retiring.  The Veteran's functioning was assessed as relatively intact in that he was able to socialize, and care for himself and his household.  It appeared the Veteran's symptoms would not preclude the performance of unskilled work at the time.

In February 2010 the Veteran was provided another VA examination.  During that examination, the Veteran reported ongoing difficulty with sleep and intrusive thoughts on an almost daily basis.  The Veteran recounted a flashback he had experienced two years prior when he thought there was a Vietnamese person in his attic.  The Veteran stated that he took his gun to the attic and stayed there for several hours until he realized there was nobody there.  He reported feeling guarded and like something was going to happen all the time.  He stated that he has had difficulty managing reactions and is easily irritated at authority figures, as well as people he does not know very well.

The Veteran indicated feeling restless most of the time.  He reported avoiding the news and movies depicting military incidents.  The examiner noted that the Veteran was isolated and withdrawn from others and reported that he did not socialize.  The Veteran reported poor appetite, decreased interest, and decreased energy.  He stated that he was thinking about suicide every day and had made a plan, but had never made an attempt to harm himself.  He reported passive thoughts of death.  He denied homicidal ideation.  In his occupational history, the Veteran reported that he retired in March 2008 and had trouble managing his behavior and recounted that was suspended for 29 days on one occasion after grabbing another person's throat when he, the Veteran, became irritated.  The Veteran reported that he was divorced in 2009 after 30 years of marriage, and stated that he felt his divorce was related to his symptoms of PTSD.  The examiner noted that the Veteran was able to complete household chores and activities of daily living, though he frequently was not motivated to do so.  The examiner stated that the Veteran walked his dog, but otherwise seldom got out of the house.

In the mental status evaluation, the examiner noted that the Veteran was adequately dressed and groomed.  His speech was clear, coherent, and goal directed.  His thought process was linear and devoid of delusional content.  The examiner noted that the Veteran was tearful on several occasions during the evaluation.  The Veteran's short term memory and concentration were noted to be somewhat impaired, but his long term memory was within normal limits.  The Veteran stated that he was not currently experiencing any suicidal or homicidal ideations.  However, it was later noted that the Veteran reported intrusive thoughts every day and thoughts of killing himself every day.  A GAF score of 45 was assessed.  In the discussion, the examiner noted the Veteran was extremely isolated and withdrawn from others and clearly experiencing a great deal of distress because of his symptoms of PTSD.

VA treatment records dated November 10, 2011, indicate the Veteran was placed on a suicide high risk list.  The Veteran reported that his suicidal thoughts had increased since March 2011.  He stated that he had a plan to get his pistol and get in his bed.  Notably, the Veteran stated he was experiencing hallucinations, specifically reporting seeing a ghost type figure for "years and years" and hearing a noise upstairs.  The Veteran was noted to be adequately groomed; exhibited no abnormal behavior or psychomotor activity; his speech was normal in rate and tone; he was cooperative; his thought process was linear and appropriate; he was oriented to person, place, time, and situation; his short and long term memory was intact; he had good concentration; impulse control, insight, and judgment; and an intact ability for abstract thought.  A GAF score of 45 was assessed.  In a VA treatment record dated November 16, 2011, the Veteran reported that he was still having thoughts of suicide but they were not as bad.  The Veteran also reported spending time with his neighbor, which was also helping his mood.

In VA treatment records dated between November 2011 and April 2014, the Veteran consistently reported that he had experienced daily suicidal ideation for years.  The VA treatment records for the above period also show that the Veteran consistently reported that he had a plan and the means to commit suicide by using a firearm; however, he denied having the current intent to do so.  In a February 2012 VA treatment record, the Veteran reported homicidal ideation at times, but identified no specific person.

Over the same timeframe, the Veteran reported some social relationships.  In a treatment record dated in November 2011, the Veteran reported that he had two friends, and considered them to be supportive when needed.  The Veteran also reported he tried to get out of the house, but he did not like being around people.  The Veteran was noted to have had supportive family and/or friends, was capable of independence, was able to maintain IADLs, and had good hygiene.  In a VA treatment record dated in January 2012, the Veteran reported that he volunteered at the voting polls and that his son had visited.  In a February 2012 VA treatment record, the Veteran reported that his son was visiting.

In addition, VA treatment records dated between November 2011 and April 2014 show that the Veteran was well groomed, cooperative, attentive, and pleasant.  The Veteran generally avoided eye contact, his mood was euthymic, and his affect was constricted and congruent with his mood.  The Veteran's speech was coherent and fluent, and his thought process was goal-directed and relevant.  The Veteran denied, and there was no evidence of, delusions and hallucination.  It was noted that the Veteran was oriented times four, his concentration was adequate, his memory appeared grossly intact, though not formally assessed, and that his judgment and insight were fair.  The psychologist consistently assessed a GAF of 42.

In a VA treatment record dated April 16, 2012, it was noted that the Veteran endorsed suicidal ideas, had made an attempt to harm or kill himself in the past year, but showed no evidence of psychosis.  He was assessed a GAF score of 50.

In a VA treatment record dated April 17, 2012, the Veteran reported that he had been isolating in his house with limited contact from his two adult sons.  The Veteran reported having more frequent and severe suicidal ideation, and having a plan and means by firearm where he would first kill his dog and then himself at his house.  The Veteran stated, "I probably need to go to the hospital today; I've had a rough time this past week."  The treating psychologist noted that the risk for harm to self was severe at the time, and noted that the Veteran was voluntarily admitted to the hospital.  A GAF score of 30 was assessed.

Private hospital records dated April 23, 2012, show that that Veteran was admitted on April 17, 2012, with a plan to shoot his dog and himself.  The Veteran reported he had possession of a loaded gun and began to have suicidal ideation after his son was deployed overseas.  The Veteran was assessed with a GAF of 25-30 on admission.  The Veteran was discharged from the hospital on April 23, 2012.  Upon discharge, the Veteran was assessed a GAF of 60.

In a VA treatment record dated April 25, 2012, the Veteran denied thoughts of suicidal and homicidal ideation and no evidence of psychosis was present; the Veteran was assessed a GAF score of 50.  

In a VA treatment record dated May 1, 2012, the Veteran denied suicidal and homicidal ideation, but his risk for self-harm was judged as severe.  No evidence of delusion or hallucination was noted.  In a subsequent May 2012 VA treatment record, the Veteran again denied suicidal and homicidal ideation, no evidence of psychosis was noted, and the Veteran was assessed a GAF score of 52.  In a VA treatment record dated May 17, 2012, the Veteran reported talking to an old friend from high school and stated that suicidal thoughts had decreased in frequency.  No evidence of delusion or hallucination was found.  In a May 31, 2012, VA treatment record, the Veteran reported a visit with his son, denied suicidal and homicidal ideation, and his risk of self-harm was judged as low.  No evidence of delusion or hallucination was noted.

In a VA treatment record dated June 18, 2012, the Veteran reported his energy and interest had been low and endorsed periods of fleeting suicidal ideation, but stated he had no plans.  He reported that he dealt with suicidal ideation by getting up, getting out, and staying active.  No evidence of delusion or hallucination was noted.  He was assessed a GAF score of 52.  

In a July 10, 2012, VA treatment record, the Veteran admitted to suicidal ideation but denied current plan, means, and intent; he denied homicidal ideation.  He was judged to have a low risk of self-harm, and no evidence of delusion or hallucination was noted.  In a subsequent July 2012 VA treatment record, the Veteran again denied thoughts of suicide.  No evidence of psychosis was noted, and the Veteran was assessed a GAF score of 52.

In an August 2012 VA treatment record, the Veteran noted he is close with his two sons, and denied current suicidal and homicidal ideation.  His risk of self-harm was judged low, and no evidence of delusions or hallucinations was noted.  VA treatment records dated in September 2012 reflect that the Veteran again endorsed fleeting thoughts of suicide.  However, he denied a current plan or intent to commit suicide.  His risk of self-harm was judged to be low.

In a VA treatment record dated October 5, 2012, the Veteran reported thoughts of self-harm, that he had suicidal ideation for years, had such thoughts daily, and thoughts have not changed over time.  He reported that the thoughts are fleeting and he did not have a plan, nor had he ever attempted suicide or self-directed violence.  The Veteran's suicide risk level was judged to be high, but it was noted that he was not in immediate danger.  In a VA treatment record dated October 26, 2012, the Veteran reported he was not having suicidal or homicidal ideation.

In a VA treatment record dated in November 2012, the Veteran reported he was getting out of the house every day because he struggled with depression during the short days of winter.  He denied suicidal ideation and reported his mood has been balanced.  He was assessed a GAF score of 58.

A January 2013 VA treatment record shows that the Veteran denied thoughts of self-harm in the last month, denied attempted suicide or self-directed violence, denied feeling hopeless, and denied current suicidal ideation.  His suicide risk level was judged to be low.  Subsequent January 2013 VA treatment records reflect that the Veteran was removed from the suicide high risk list.

February 2013 VA treatment records show that the Veteran reported his mood as balanced.  He stated that he sometimes had down or depressed periods, and reached out by calling a friend.  However, he reported that he does not really want to talk, so sometimes avoids calling.  He was assessed a GAF of 58.

In a VA treatment record dated in May 2013, the Veteran stated he had had some fleeting suicidal thoughts since his last visit, but his feeling of responsibility for his dog kept him grounded.  He reported that he had two friends he can count on for support, but avoids most social situations.  He was assessed a GAF score of 55.  VA treatment records dated in September 2013 show that the Veteran was again assessed a GAF score of 55.

In VA treatment records dated in December 2013, the Veteran was reported to be insightful and aware of his illness.  The Veteran expressed desire or motivation for change, the ability to care for others, that he was able to maintain IADLs, and had good hygiene.  She stated that he was isolated, but close to his son.  The Veteran was noted to be clinically stable.  The Veteran reported that he had ups and downs but is doing well now.

In an April 2014 VA treatment record, the Veteran reported he had been doing well.  He denied a current plan or intent to commit suicide.

In VA treatment records dated in July 2014, it was reported that the Veteran was insightful and aware of illness.  The Veteran expressed desire or motivation for change, the ability to care for others, that he was able to maintain IADLs, and had good hygiene.  It was noted that the Veteran was isolated, but close to his son.  The Veteran was noted to be clinically stable.

In VA treatment records dated in January 2015, the Veteran reported that he had been about the same since he was seen in July 2014.  He reported ongoing intrusive memories, hypervigilance, that he was easily startled.  He denied having any suicidal or homicidal ideation, reported that he was able to develop a safety plan, and denied any suicide or homicide attempts.  The Veteran denied having hallucinations or delusions.  He reported ongoing isolation and avoidance, but stated that he talked with his sons regularly.  Likewise, in VA treatment records dated in February 2015, the Veteran reported ongoing intrusive memories, hypervigilance, and that he was easily startled.  He again denied having any suicidal or homicidal ideation, reported that he was able to develop a safety plan, and denied any suicide or homicide attempts.  The Veteran denied having hallucinations or delusions.  He reported ongoing isolation and avoidance.  It was noted that risk factors for suicide were present, but that at the time of the assessment the risks appeared to be moderate.

In a VA treatment records dated in May 2015 and August 2015, the Veteran reported that he had limited activity and ate only once per day.  He reported that his son visited him once per month.  He denied suicidal and homicidal ideation.  It was reported that the Veteran was not experiencing hallucinations.  In a November 2015 VA treatment record, the Veteran stated that he still had periods of depression and could not guarantee that he "would not do anything."  He also reported limited activity and eating only once per day.  He reported that his son visited him once per month.  He denied suicidal and homicidal ideation.  It was noted that the Veteran was not experiencing hallucinations.  In a February 2016 VA treatment record, the Veteran reported a visit from his son, but also reported he wanted to be by himself with his dog.  The Veteran again reported limited activity and eating only once per day.  He denied suicidal and homicidal ideation.  It was again noted that the Veteran was not experiencing hallucinations.

In May 2016, the Veteran was provided a VA examination.  After an examination, the examiner diagnosed the Veteran with PTSD.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  During the examination, the Veteran reported that he lives alone.  He also reported that he had two close friends, but did not go out much and primarily stayed inside.  The examiner noted that the Veteran showed markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  It was further noted that he demonstrated irritable behavior and angry outbursts (with little or no provocation), typically expressed as verbal or physical aggression toward people or objects.  

The examiner found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran displayed mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, as well as suicidal ideation.  The examiner found that the Veteran displayed an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner observed that during the examination the Veteran was alert and oriented.  He was cooperative with the examiner.  His mood was anxious and his affect was mildly constricted.  His speech was fluent and normal in rate and tone.  

At the conclusion of the examination, the examiner noted that the Veteran has severe occupational and social impairment in functioning due to PTSD, with noted deficits in most areas of life functioning.  The examiner noted that the Veteran reported mild memory loss, but demonstrated no memory loss on examination.  The Veteran reported depressed mood, anxiety, sleep impairment, and suicidal and homicidal ideation, but had no current plan or intent.  The examiner noted that the Veteran reported hearing noises in his attic at night, and periods of inability to complete personal hygiene.  The Veteran reported no recent panic attacks, recent impulse control difficulty, and did not demonstrate difficulty with thought process or content.  The examiner assessed the Veteran with a GAF score of 40.

In a VA treatment record dated in May 2016, the Veteran reported that he had limited activity and reported eating only once per day.  He denied suicidal and homicidal ideation.  It was noted that the Veteran was not experiencing hallucinations.

	Analysis

Given the above summarized evidence, the Board concludes that the Veteran's rating must be staged to adequately reflect his symptomatology and the resulting effect on his occupational and social functioning.

For the period prior to April 17, 2012, and since April 24, 2014, the Board finds that the preponderance of the evidence is against a rating higher than 70 percent because the evidence of record for this period does not indicate that the Veteran's PTSD has caused total social and occupational impairment.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While the Veteran has a severe disability, the evidence from this period does not establish that there has been gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss of the names of close relatives, his own occupation, or his own name.

The Board notes that while the evidence from this period shows that the Veteran has experienced delusions or hallucinations on occasion, there is no evidence that these are persistent.  In August 2008, February 2009, February 2010, November 2011, and May 2016, the Veteran reported hearing noises in his attic he believed to be an enemy.  In November 2011 the Veteran reported that he had seen a ghost-type figure for "years and years;" however, this is the only such report in the record.  Finally, in a letter dated in December 2010, it was noted that at a certain point the Veteran's guilt had reached "delusional proportions."  However, despite these reports, in the great majority of the medical evidence of record for this period, the Veteran is assessed as showing no evidence of hallucinations or delusions.

With respect to the Veteran's memory loss, the evidence from this period indicates that the Veteran has some trouble with memory.  In a June 2009 SSA record, the Veteran reported some trouble with his memory.  In a July 2009 SSA record, the Veteran was assessed as moderately limited in his ability to remember detailed instructions.  In a February 2010 VA examination record, the examiner opined that the Veteran's short term memory and concentration were somewhat impaired, but his long term memory was within normal limits.  Moreover, in a May 2016 VA examination, the examiner noted the Veteran had mild memory loss, such as forgetting names, directions or recent events.  However, there is no evidence that the Veteran has memory loss of the names of close relatives, his own occupation, or his own name.

The evidence of record suggests that the Veteran has shown a recent decline in his ability to perform the activities of daily living.  In his most recent May 2016 VA examination, the Veteran reported periods of inability to complete personal hygiene, and in VA treatment records dated in May 2015 through May 2016, the Veteran reported eating only once per day.  Otherwise, however, VA treatment and examination records do not indicate that the Veteran experienced any inability to perform the activities of daily living.  The Veteran's appearance was generally rated as being either well-groomed or adequately groomed.  In June 2009 SSA records, the Veteran reported that he had no problem with personal care, prepared his own meals, and did not need help or encouragement to do house and yard work.  In  November 2011, December 2013, and July 2014 VA treatment records, the Veteran was assessed as able to maintain IADLs and as having good hygiene.

The evidence from this period does not show the Veteran is in persistent danger of hurting himself.  The Board acknowledges that throughout this period the Veteran has consistently experienced suicidal ideation.  The Veteran has also on occasion reported that he had a plan and the means to commit suicide.  See e.g. February 2010 VA examination records; November 10, 2011, VA treatment records.  There is, however, no evidence in the record that that the Veteran attempted suicide during this period.  On one occasion, in a VA treatment record dated April 16, 2012, the Veteran reported he had attempted to harm or kill himself in the past year.  However, on a number of other occasions, the Veteran reported that he had never attempted suicide.  See August 2008 VA treatment records; February 2010 VA examination records; October 05, 2012, VA treatment record; January 2013 VA treatment records; January 2015 VA treatment records.  Therefore, the evidence when considered as a whole, does not reflect persistent danger of harming himself.

Likewise, the Veteran is not in persistent danger of hurting others.  The Board notes that in February 2009 and February 2010 VA examination records the Veteran reported that, prior to the period on appeal, he had grabbed a co-worker by the throat after becoming irritated.  A February 2012 VA treatment record indicates that the Veteran reported homicidal ideation, but identified no specific person.  Otherwise the Veteran consistently denied any homicidal ideation throughout the period on appeal.  Therefore, no persistent danger of hurting others has been shown.

Finally, the evidence shows that during this period, the Veteran has been consistently assigned GAF scores between 40 and 60, suggesting serious symptoms.  The Board finds that the overall GAF scores, and the Veteran's competent and credible reports of his symptoms and their effect on his functioning, indicate serious symptoms, and the evidence of record indicates that such problems adversely affect his social and occupational functioning to warrant a 70 percent disability rating, but no higher.

The Board finds that the totality of the evidence of record indicates that the Veteran had a serious impairment in his occupational functioning due to his psychological symptoms throughout the period on appeal, and total occupational impairment, due at least in part to his PTSD, beginning in or around January 2009.  See August 2016 rating decision (granting entitlement to TDIU effective January 16, 2009).  In this regard, although a July 2009 SSA record found the Veteran's symptoms did not preclude the performance of unskilled work, and the February 2010 VA examiner opined that the Veteran was experiencing a moderate degree of occupational functioning, the May 2016 VA examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment to his occupational functioning.

Conversely, the Board finds that the evidence of record does not establish that the Veteran also experienced a total social impairment due to his PTSD for this period.  The evidence of record shows that the Veteran has struggled with social relationships, often being described as isolative and limited in his social activities, but there is no evidence that he has a "total" social impairment.  While the Veteran's marriage ended in April 2009, he consistently reported maintaining a relationship with his mother, his sons, and at least two other individuals socially.  See e.g. November 2008 VA treatment records; February 2009 VA treatment records; April 2010 VA treatment records; February 2012 VA treatment records; May 2013 VA treatment records; December 2013 VA treatment records; July 2014 VA treatment records; January 2015 VA treatment records; and November 2015 VA treatment records.  In a July 2009 SSA record, the Veteran was assessed as having mild difficulties in maintaining social function.  In a February 2010 VA examination, the examiner opined that the Veteran had a severe degree of social impairment.  In the most recent May 2016 VA examination, the examiner opined that the Veteran has severe social impairment due to his PTSD; however, the Veteran himself reported that he had two close friends.

The Board again acknowledges that poor social interaction problems have been noted throughout this period.  Nonetheless, the Board finds that despite the reported difficulties, the Veteran sustained continuous, meaningful relationships with his mother, sons, and at least two other individuals.  Therefore, total social impairment is not shown for this period.  For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent evaluation, but no higher.

Although the Veteran may meet some of the criteria for a 100 percent rating, the Board concludes his overall level of disability for the period prior to April 17, 2012, and since April 24, 2012, does not exceed a 70 percent rating.  See Mauerhan, 16 Vet. App. at 442.  In making that determination, the Board has considered the Veteran's claim and the lay and medical evidence, including the Veteran's reports, SSA records, VA treatment records, and VA examination reports, and concludes that, for the period prior to April 17, 2012, and since April 23, 2012, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 4.130; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, effective April 17, 2012, to April 23, 2012, the Board concludes that the Veteran's symptoms approximate those described by the 100 percent rating.  As noted in the summarized evidence above, during this period, the Veteran's social isolation and suicidal ideation became much more severe, resulting in his hospitalization.  Just prior to hospitalization, the Veteran was assessed a GAF score of 30, and upon admission to the hospital the Veteran was assessed a GAF score of 25-30, indicating behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or an inability to function in almost all areas.  These scores, along with the medical and lay evidence from this period, reflect a total social and occupational isolation and are consistent with a 100 percent rating.  See 38 C.F.R. § 4.130.

In summary, the Board concludes that, prior to April 17, 2012, and since April 24, 2012, the criteria for a 100 percent disability rating have not been met, and effective April 17, 2012, to April 23, 2102, the Board concludes that the criteria for a 100 percent disability rating have been met.  38 C.F.R. §§ 4.7, 4.130; Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD; residuals of a shell fragment wound to the back with retained foreign body; lower left extremity radiculopathy of the sciatic nerve; residuals of shrapnel wound to left wrist; residuals of shrapnel wound to the right knee, thigh, and buttock; residuals of shell fragment wound, scar, to the left thigh, right posterior knee, right buttocks, and left foot; arthritis of the left foot and ankle; and radiculopathy, left thigh.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the Board observes that TDIU has been granted, effective January 16, 2009.  See August 2016 rating decision.  Further, the rating decision also granted entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  As such, entitlement to TDIU and SMC do not need to be discussed further.  


ORDER

Prior to April 17, 2012, entitlement to rating in excess of 70 percent is denied.

Effective April 17, 2012, to April 23, 2012, entitlement to a rating of 100 percent is granted.

Since April 24, 2012, entitlement to rating in excess of 70 percent is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


